Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Applicant’s terminal disclaimers filed 3 February 2022 were approved on 3 February 2022 and accordingly the double patenting rejections regarding copending application 17/304,831 and US Patent 11,099,048 for the reasons outlined in the last office action mailed 8 November 2021 are hereby withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendment to cancel claim 3 and amendments to claims 4-11 in the reply filed 3 February 2022 is acknowledged and accordingly the rejections to each of said claims for the reasons outlined in the last office action mailed 8 November 2021 are hereby withdrawn.

Response to Arguments
Applicant’s arguments, see last paragraph of the second page of Applicant’s remarks, filed 3 February 2022, with respect to claims 1, 4, 5, 8, 10, and 13-15 have been fully considered and are persuasive. Accordingly, the rejections of each of said claims have been withdrawn.
In particular, as remarked by Applicant, upon further search and consideration of the claimed invention and considering Applicant’s amended independent claims 1 and 13, the claimed controller is now recited as being configured to carry out all of (emphasis added): 
	Furthermore, regarding claim 18, in light of Applicant’s amendment thereto and the remarks in the last paragraph of the fifth page of Applicant’s remarks and first and second paragraphs of the sixth page of Applicant’s remarks filed 3 February 2022, upon further consideration, the examiner agrees with Applicant’s remarks regarding the combination of Slifkin and Maraini being insufficient to teach the features of calculating the level of the lading within the vessel by compensating for changes in the level of the lading during motion (emphasis added) of the railroad vehicle based on a single end configuration or a double end configuration (the examiner notes that Applicant’s as-filed specification ¶ 47 and 48 describes the differences between each of the single and double end configurations).

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a railroad vehicle comprising gauges disposed at selected positions on the bolsters and a controller configured to calculate the level of the lading within the vessel in response to the signals generated by the gauges, calculate a weight of the lading, and compensate for changes in a level of the lading during motion of the vehicle in response to the signals generated by the gauges, when considered in combination with the other limitations recited in claim 1.
claim 13: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a railroad vehicle comprising a gauge mounted adjacent to one of the bolsters and a controller configured to calculate the level of the lading within the vessel in response to the signals generated by the gauges, calculate a weight of the lading, and compensate for changes in a level of the lading during motion of the vehicle in response to the signals generated by the gauges, when considered in combination with the other limitations recited in claim 13.
As to claim 18: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a method of measuring a weight of a lading in a railroad vehicle comprising measuring a level of the lading within the vessel and calculating the level of the lading within the vessel by compensating for changes in the level of the lading during motion of the railroad vehicle based on a single end configuration or a double end configuration, when considered in combination with the other limitations recited in claim 18.
As to claims 2, 4-12, 14-17, and 19-20: Each of said claims depends ultimately from one of claims 1, 13, or 18 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856